

116 S5037 IS: Relief for Working Families Act of 2020
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5037IN THE SENATE OF THE UNITED STATESDecember 16, 2020Ms. Duckworth (for herself, Mr. Rubio, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend subtitle A of title II of division A of the CARES Act to provide a hardship waiver for certain overpayments of Pandemic Unemployment Assistance.1.Short titleThis Act may be cited as the Relief for Working Families Act of 2020. 2.Waiver authority for certain overpayments of Pandemic Unemployment Assistance(a)In generalSection 2102(d) of division A of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following:(4)Waiver authorityIn the case of individuals who have received amounts of Pandemic Unemployment Assistance to which they were not entitled, the State shall require such individuals to repay such amounts to the State agency, except that the State agency may waive such repayment if it determines that—(A)the payment of such Pandemic Unemployment Assistance was without fault on the part of any such individual; and(B)such repayment would be contrary to equity and good conscience..(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).